365 S.W.3d 617 (2012)
STATE of Missouri, Respondent,
v.
Daryl DAVIS, Appellant.
No. ED 96637.
Missouri Court of Appeals, Eastern District, Division One.
April 24, 2012.
Craig A. Johnston, Columbia, MO, for Appellant.
Chris Koster, Atty. Gen., Jessica P. Meredith, Jefferson City, MO, for Respondent.
Before CLIFFORD H. AHRENS, P.J., ROY L. RICHTER, J., and GARY M. GAERTNER, JR., J.

ORDER
PER CURIAM.
Daryl Davis ("Defendant") appeals from the trial court's judgment and sentence after a jury convicted him of three counts of forcible rape, pursuant to Section 566.030 RSMo 1986. Defendant argues the trial court erred by improperly joining offenses and subsequently refusing to sever them, wrongfully admitting DNA evidence, and overruling his objection during the State's closing argument. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 30.25(b).